591 S.W.2d 907 (1980)
Larry PLUNKETT, Appellant,
v.
The STATE of Texas, Appellee.
No. 55078.
Court of Criminal Appeals of Texas, En Banc.
January 23, 1980.
Ronald Aultman and Jerry J. Loftin, Fort Worth, for appellant.
Robert J. Glasgow, Dist. Atty., William L. Martin, Jr., Asst. Dist. Atty., Stephenville, and Robert Huttash, State's Atty., Austin, for the State.
For original opinion, see 580 S.W.2d 815.

ON APPELLANT'S MOTION FOR REHEARING
ROBERTS, Judge, dissenting.
To the denial of the motion for rehearing, I dissent for the reasons stated in my dissenting opinion in Jackson v. State, 591 S.W.2d 820 (Tex.Cr.App.), decided this date.
ODOM and PHILLIPS, JJ., join in this opinion.
CLINTON, J., not participating.